               Case 5:17-cr-00286-LHK Document 63 Filed 01/06/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4
   MAIA T. PEREZ (MABN 672328)
 5 Assistant United States Attorney

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           Email: maia.perez@usdoj.gov
 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                           SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                       )   CASE NO. CR 17-00286 LHK
14                                                   )
             Plaintiff,                              )
15                                                   )   JOINT STIPULATION AND [PROPOSED] ORDER
        v.                                           )   CHANGING BRIEFING SCHEDULE FOR
16                                                   )   DEFENDANT’S MOTION FOR
     GRANT RIDDER,                                   )   COMPASSIONATE RELEASE
17                                                   )
             Defendant.                              )
18                                                   )
19

20
                                          JOINT STIPULATION
21

22           The defendant, Grant Ridder, represented by Dan Barton, Esq., and the government, represented
23 by Maia T. Perez, Assistant United States Attorney, respectfully request that the briefing schedule for

24 the opposition and reply to Defendant’s Motion for Compassionate Release be changed, such that the

25 government’s opposition shall be filed on February 9, 2021, and the defense’s reply shall be filed on

26 February 16, 2021. The government’s opposition is currently due January 13, 2021.

27
                                              1
28 JOINT STIPULATION AND [PROPOSED] ORDER CHANGING BRIEFING SCHEDULE
     CR 17-00286 LHK
              Case 5:17-cr-00286-LHK Document 63 Filed 01/06/21 Page 2 of 3




 1         On December 30, 2020, the Defendant simultaneously filed his pro se Motion for Compassionate

 2 Release and a separate Motion for Appointment of Counsel for Compassionate Release Proceeding. On

 3 January 5, 2021, the Court ordered the appointment of Dan Barton, Esq., as defense counsel in this

 4 matter. Defense counsel is new to this matter and requires time to review the motion and case materials

 5 in order to determine whether the defense will proceed with Defendant’s current motion or will file an

 6 amended compassionate release motion on Defendant’s behalf.

 7         The parties therefore request to continue the briefing schedule, since litigating the current motion

 8 may be premature and may not be an efficient use of the Court’s time and resources.

 9
                                                         Respectfully submitted,
10

11                                                       DAVID L. ANDERSON
                                                         United States Attorney
12

13 Dated: January 5, 2021                                       /s/
                                                         MAIA T. PEREZ
14                                                       Assistant United States Attorney
15

16

17 Dated: January 5, 2021                                      /s/
                                                         DAN BARTON
18                                                       Counsel for Grant Ridder
19

20

21

22

23

24

25

26

27
                                              2
28 JOINT STIPULATION AND [PROPOSED] ORDER CHANGING BRIEFING SCHEDULE
     CR 17-00286 LHK
              Case 5:17-cr-00286-LHK Document 63 Filed 01/06/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2         Pursuant to the parties’ stipulation, and for good cause shown, the Court HEREBY ORDERS

 3 that the government’s opposition to Defendant’s Motion for Compassionate Release be filed on

 4 February 9, 2021, and that Defendant’s reply in support of his motion be filed on February 16, 2021.

 5

 6 IT IS SO ORDERED.

 7

 8
     DATED: _________________
            January 6, 2021                            ____________________________________
 9                                                     HON. LUCY H. KOH
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                              3
28 JOINT STIPULATION AND [PROPOSED] ORDER CHANGING BRIEFING SCHEDULE
     CR 17-00286 LHK
